We are unable to persuade ourselves, that it would not do violence to the rule of practice established by the decisions of this court, and based upon sound reason, to recede from the conclusion expressed in the original opinion with reference to the admissibility of the testimony, to the effect that at an examining trial the appellant had been held in bail to wait and abide the action of the grand jury; that upon indictment he did not appear but that he was subsequently arrested in another State. *Page 663 
In the case of Hart v. State, 22 Texas Crim. App., 567; over the appellant's objection, the State proved that he had forfeited his bail bond, and on appeal this procedure was sanctioned on the ground that the action was embraced in the general rule admitting proof of flight. Judge HURT, writing the opinion, used the following language: "The State, over the objection of defendant, proved that defendant forfeited his bail bond. Appellant contends that proof of flight is admissible only in cases in which the State relies upon circumstantial evidence for a conviction, citing Williams v. The State, 43 Tex. 182. This court holds to the contrary, that is, that flight by a defendant is admissible in all cases, whether the evidence be circumstantial or direct. (Black v. The State, 3 Texas Crim. App., 581.)"
In the case of Sorrell v. State, 74 Tex.Crim. Rep., 169 S.W. Rep., 302, the complaint went to the admission in evidence of a judgment nisi declaring the forfeiture of appellant's bail bond. This judgment, being an ex parte and not final, was held not admissible, but the court qualified this ruling with the statement that "evidence of flight is ordinarily accepted as an indication of guilt and is admissible." "So also upon the same theory would be evidence showing or tending to show that appellant had intentionally absented himself from the court in order to avoid a trial of his case. The State, upon this issue, should be confined to evidence of the defendant's flight or intentional absence."
In the case of Gent v. State, 57 Tex.Crim. Rep., the complaint, capias and bail bond were admitted upon the issue of flight. The State afterwards withdrew them. The court, Judge Ramsey writing the opinion, said: "For the purpose of showing that there was a prosecution, flight and appellant's forfeiture of his bond, and limited to these uses, this testimony was admissible." He stated, however, that even if the contrary were true, the withdrawal would cure any error.
In Brown v. State, 57 Tex.Crim. Rep., there was proved against the appellant, that he had been indicted, left the State, and a forfeiture of his bail bond taken. The court said "that the appellant's flight and forfeiture of his bail bond were admissible against him is not to be denied."
In Gilleland v. State, 24 Texas Crim. App., 528, Judge White, the presiding judge, said: "Flight of a defendant after indictment, and after his release on bail or recognizance, by showing the forfeiture of the same, is a fact which may be proved by the State."
In the Blake case, 3 Texas Crim. App., 586, this court quoted with approval: "The state was permitted to prove that, after the defendant was arrested upon a charge of the alleged crime, he left the country and forfeited his recognizance. This was proper evidence to go to the jury."
Without exception, we think the courts and text-writers recognizes that the efforts of one who is accused of crime to evade arrest or trial *Page 664 
are available to the State as circumstances against him. Underhill on Criminal Evidence, Sec. 118.
The decisions of this court to which reference has been made would seem to establish the proposition that under the principle stated, proof that there was a failure to appear in accord with the bail bond or recognizance is admissible in evidence against the accused. This rule cannot be applied unless proof can be made that he was under bail or recognizance. In our opinion, it cannot be sound to say that under the law such proof can be made, and yet deny the right of the State to prove that the examining court had required bail. The view of the appellant that such proof implies that the magistrate has passed upon the guilt of the accused, if followed, would render unsound a long line of decisions of this court and others holding under certain circumstances admissible the fact that the accused on trial has been indicted for another offense. Some scope must be given to the presumption in favor of the judgment and intelligence of the jurors. In all criminal cases, the jury is made to know that the presumption of innocence obtains until guilt is established, beyond a reasonable doubt, by the evidence adduced on the trial. It cannot be assumed, without discredit to the jury system, that jurors would not understand that bail is simply a means of assuring the presence of the accused, and creates no presumption of guilt. In all cases where one is arrested for a felony, it is by a magistrate that bail is fixed. This court, in numerous instances in which it has been held that proof of bail and forfeiture was receivable, was cognizant of the fact that in every such case the bail was fixed by the magistrate. With this knowledge, this court, soon after its organization, refused to sanction the contention which is, in substance, now advanced by the appellant, and held that it was lawful to prove that one who had been arrested and charged with a crime had given bail, forfeited it, and left the State; and in making this holding the court examined and overruled a decision of the Supreme Court to the contrary. Blake v. State, 3 Texas Crim. App., 586.
The age of Ruby Mayben, the injured party, was proved by her mother. She was fourteen years of age on the 25th day of October, 1919. The date of the offense was about the first of June, 1920. Her pregnancy was proved by her mother and the doctor who examined her. The girl testified in detail to a number of occasions upon which she had been in company with the appellant and upon which he had had carnal knowledge of her. Other witnesses testified to occasions upon which she and the appellant had been seen together, and the circumstances related by them tended to corroborate the girl with refererence to her association with the appellant. None of this corroborating testimony went to the point of seeing them together under circumstances from which criminal relations could be inferred.
The appellant was a married man and a motorman on the street car. The appellant did not testify but introduced evidence to show that the *Page 665 
girl had declared that one, Charley Maillot was the cause of her pregnancy. This was denied by Maillot and also by the girl.
The appellant, through his counsel, insists that the story upon the witness stand by Ruby Mayben was not credible. She was a competent witness and corroboration was not required by law to support a conviction upon her testimony. Such has been the holding of this court without departure. Hamilton v. State,36 Tex. Crim. 372. Her credibility like that of other witnesses was made a question for the jury to settle. Code of Criminal Procedure, Art. 786. Snodgrass v. State, 67 Tex. Crim. 615, 150 S.W. Rep., 162; 44 L.R.A. New Series, 1144; Newton v. State, 58 Tex.Crim. Rep.; Vernon's Crim. Statutes, Vol. 2. page 687. Her evidence can hardly be said to be controverted. We know of no precedent that will warrant this court in holding it so intrinsically weak as to render it insufficient to support the verdict which the jury has based upon it. Previous decisions of this court are uniform in holding that verdicts for rape may be sustained by the testimony of a prosecutrix under the age of consent. Donley v. State, 44 Tex.Crim. Rep.; Smith v. State, 73 S.W. Rep., 404. Bearing in mind that innocence is presumed until guilt is established from the evidence, beyond a reasonable doubt, and that if the evidence fails to meet this measure, when considered in the light of human experience, this court is given the power to refuse to sanction a verdict of guilt based thereon. Code of Criminal Procedure, 939. In cases of rape, this power has been exercised when occasion demanded. Gazley v. State, 17 Texas Crim. App. 277; Dusek v. State, 48 Tex. Crim. 520; Draper v. State, 57 S.W. Rep., 655; Blair v. State, 56 S.W. Rep., 622; Elam v. State, 20 S.W. Rep., 710; Gardner v. State, 85 Texas Crim. App., 103.
We are unable to reach the conclusion, however, that any matter revealed in the record before us would warrant our overturning the verdict rendered by the jury and sanctioned by the trial court.
The motion for rehearing is overruled.
Overruled.
 *Page 1